OPINION OF THE COURT
Per Curiam.
On March 22, 1995, the respondent was convicted, upon a *270jury verdict, in the Supreme Court, Kings County, of attempted insurance fraud in the third degree, a class E felony (Penal Law § 110.05 [6]; § 176.20).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
The petitioner moves to strike the respondent’s name from the roll of attorneys and counselors-at-law. In opposition to the petitioner’s motion, the respondent contends that the petitioner’s application is premature due to the pendency of a motion to set aside the verdict pursuant to CPL 330.30 (1) and due to the fact that sentence has not yet been imposed.
CPL 1.20 (13) defines the term conviction as "the entry of a plea of guilty to, or a verdict of guilty upon, an accusatory instrument.”
Accordingly, the petitioner’s motion is granted without opposition from the respondent. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Bracken, J. P., Sullivan, Balletta, Rosenblatt and Miller, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Jerome E. Shapiro, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jerome E. Shapiro is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.